Case 1:17-cr-10281-PBS Document 182 Filed 07/17/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
UNITED STATES OF AMERICA
Vv. CRIMINAL No. 17-CR-10281-PBS
MINERVA RUIZ

Defendant

 

STIPULATION #1
The United States of America, by Andrew E. Lelling, United States Attorney, and Lauren
Graber and Benjamin Tolkoff, Assistant United States Attorneys for the District of
Massachusetts, and Minerva Ruiz, through her counsel of record, Joseph Krowski, Jr., hereby
agree and stipulate to the following:
1. Exhibit 11 and 12 (DEA Exhibit Nos. 1.01 and 1.02) were submitted to the Drug
Enforcement Administration’s Northeast Regional Laboratory for analysis. Michelle
M. Cerreta, a qualified forensic chemist with the Drug Enforcement Administration,
analyzed Exhibits 11 and 12, and found the exhibits consisted of 877.9 grams and
878.2 grams, respectively, of a mixture or substance containing a detectable amount
of heroin. The total weight of a mixture or substance containing a detectable amount

of heroin was 1.756 kilograms.
2. Heroin is a Schedule J controlled substance.

3. The parties stipulate to the chain of custody as to Exhibits 11 and 12.

 
Case 1:17-cr-10281-PBS Document 182 Filed 07/17/19 Page 2 of 2

July 17, 2019 Respectfully submitted,

ANDREW E. LELLING
United States Attorney

fy Fe

   

a a,
Awe

 

LE Les Lo

~~ LAUREN AYGRABER
BENJAMIN TORK OFF
Assistant United States Attorneys

    

Minerva Ruiz
By her attorney:

Fx
F, Krowski, Jr.
Law QCffices of Joseph F."Kro

Attog#ley for Minerva Ruiz

    
 
  

 
  

 
